In an action to recover upon a promissory note, order of the County Court of Westchester County denying motion of plaintiff for summary judgment reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Although in form the note was made by defendant to a contractor and in turn indorsed and delivered to plaintiff, " Manifestly, the loan in question was made to the defendant for' the purpose of liquidating its contract obligations with the Master Construction Company, for the re-roofing of its premises ”, as the president of the defendant avers. In paying the proceeds of this note upon the written assurance of defendant that the work had been satisfactorily completed, and authorizing payment, plaintiff had no legal concern with the contract or with the subsequent leaks in the roof. Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ., concur.